 



EXHIBIT 10.1
(CRICKET COMMUNICATIONS LOGO) [a22486a2248601.gif]



2006 Cricket Non-Sales Bonus Plan


SECTION 1 — ESTABLISHMENT AND OBJECTIVE

1.1   Establishment of Plan

Cricket Communications, Inc. (the “Company”) hereby establishes the 2006 Cricket
Non-Sales Bonus Plan (the “Plan”) for qualified employees of the Company as
provided in Section 3 below.
1.2 Objective of the Plan
The objective of the Plan is to attract, motivate and retain employees who can,
through their collective and individual efforts, help the Company achieve its
2006 business goals. The Plan is intended to share the success of the Company
with eligible employees to the extent that the Company’s performance and an
employee’s individual performance warrant, and to provide compensation for
eligible employees which is competitive in a manner consistent with the
Company’s philosophy of paying for performance.
SECTION 2 — DEFINITIONS
Active Employee is any employee who is performing the regular duties of his/her
assigned work on a full-time or part-time basis.
Annual Base Salary Rate
Full-time employees
In the case of a salaried employee, his/her Annual Base Salary rate, or in the
case of a full time non-exempt employee his/her hourly rate of pay multiplied by
2080 hours, in each case, prorated to reflect any salary/hourly rate changes
received during the plan year.
Part time employees
The hourly rate of pay multiplied by the number of hours projected to be worked
in one year, prorated to reflect any salary/hourly rate changes received during
the plan year.
Bonus Target Percentage is established for each eligible participant based on
the participant’s grade in the compensation structure, and is described as a
percentage of an employee’s Annual Base Salary Rate.

Page 1 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan


Performance Metric Results are the results of the Company, Region, Area, or
Market on metrics specified in the Plan for a particular plan year. The
Performance Metric Results are measured against the year-to-date budget for the
current Plan year/quarter. Metric goals are set by the Chief Executive Officer.
Sales Employee is defined as any employee of the Company who works in a Cricket
retail location or who is assigned to support Cricket’s indirect dealers or
distributors, including but not limited to employees with the titles listed in
the attachments to the plan.
Target Bonus is the employee’s Annual Base Salary Rate multiplied by the Bonus
Target Percentage for the employee’s position.
SECTION 3 — ELIGIBILITY

3.1   Eligibility

All regular Non-Sales Employees classified as working twenty (20) hours per week
or more shall be eligible participants in the Plan. Bonuses paid under the Plan
to employees classified as working less than thirty-five (35) hours but at least
twenty (20) hours per week will be pro-rated to 50% of the bonus otherwise
payable under the Plan. An employee who joins the Company or otherwise becomes
eligible to participate in the Plan during the year will have any bonus awarded
under this Plan pro-rated from the date on which he/she first becomes a
participant in the Plan.
Except as provided in Section 4.2, an employee must be an Active Employee of the
Company or one of its wholly owned subsidiaries on the day the bonus payment is
made to receive a payment under the Plan.
An employee on a Performance Improvement Plan and/or a Leave of Absence will be
ineligible to participate in the Plan for the period of time he/she is on the
Performance Improvement Plan and/or Leave of Absence. Payments will be
reduced/pro-rated for periods on a Performance Improvement Plan and/or Leave of
Absence.
Employees who change positions during the Plan year will receive payments
pro-rated for the time and applicable Target Bonus for each position.
No participant in the Cricket Sales Bonus Plan or any other Company bonus plan
may participate in this Plan, except to the extent that the participant
participates in two plans as a result of a change in position during a Plan
year.

Page 2 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan


SECTION 4 — PAYMENT OF BONUSES

4.1   Calculation of Bonuses

Total bonus awards can range from:

  •   0% to 100% of the participant’s Target Bonus (pro-rated for the period
covered) for the first quarter of the year, and     •   0% to 75% of the
participant’s Target Bonus (pro-rated for the period covered) for the second and
third quarters of the year.

Total bonus awards for the entire year can range from 0% to more than 100% of a
participant’s Target Bonus in accordance with the Attachments to this Plan.
Bonus Awards to be paid pursuant to the Plan will be calculated based on three
main components: Target Bonus, Performance Metric Results, and individual
performance ratings.
Bonus Components
Q1 Components
For the first quarter, bonuses for participants who are in a Director level or
above position will be determined based on two parts: 75% based on the
applicable Performance Metric Results and 25% based on the achievement of the
participant’s individual objectives. For participants in positions up to the
Manager level, 100% of the bonus for the first quarter will be determined based
on the applicable Performance Metric Results.
Q2 through Q4 Components
Effective with the start of the second quarter, bonuses for all Plan
participants will be based 75% on the applicable Performance Metrics Results and
25% on achievement of individual objectives.
Performance Metric Results
The portion of the quarterly bonus award based on year-to-date Company, Region,
Area or Market metric performance, as applicable, and will be paid on a
quarterly basis after deducting any previously paid quarterly bonuses based on
Performance Metric Results.

  •   For the first quarter, the portion of the bonus award based on Performance
Metric Results will be capped at (a) 100% of the Target Bonus (pro-rated for the
period covered) for employees in positions up to the manager level, and (b) 75%
of the Target Bonus (pro-rated for the period covered) for employees at the
Director and above levels with the remaining portion of the bonus award payment
for Directors and above based on individual performance.     •   For the second
and third quarters, the portion of the bonus award based on Performance Metric
Results will be capped at 75% of the Target Bonus (pro-rated for the period
covered) with the remaining portion of the bonus award payment based on
individual performance.

Page 3 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan



  •   For the fourth quarter, the portion of the bonus award based on
Performance Metric Results will be calculated in accordance with the Attachments
to this Plan with any remaining portion of the bonus award payment based on
individual performance.

At each measurement date, the minimum performance level must have been achieved
against each Performance Metric Result for any bonus award to be paid out. The
payout levels associated with various levels of performance achievement can be
found in the Attachments to the Plan.
Individual Performance Bonus
The portion of the bonus award based on individual performance will be
determined with respect to each quarter based on the employee’s achievement of
his/her individual objectives during such quarter. Individual objectives should
be established early in the Plan year and each participant’s achievement against
such objectives should be measured each quarter by two levels of supervision.
Q1 Individual Performance Bonus For Directors and Above For First Quarter
The portion of the bonus associated with the achievement of the participant’s
individual objectives for the first quarter (only Directors and above have a
portion of their bonus based on individual objectives in the first quarter) will
be payable as part of the first quarter’s bonus award and can range from 0% to
25% of the Target Bonus (pro-rated for the period covered) Any bonus payment
above that amount associated with an employees achievement against his/her
individual objectives in the first quarter, based on the scale found in the
Attachments to the Plan, will be payable at the end of the year, concurrent with
the Q4 payment.
Q2 through Q4 Individual Performance Bonus
The portion of the bonus associated with the achievement of the participant’s
individual objectives for the second, third, and fourth quarters will be payable
as part of the fourth quarter’s bonus award and will be calculated in accordance
with the Attachments to this Plan.
4.2 Payment of Bonuses
The employee’s bonus, as calculated under Subsection 4.1, shall be earned by and
paid to the employee only if he/she is an Active Employee on the payroll or an
employee classified as on a Leave of Absence on the date the bonus payment is
made. If an employee dies or becomes disabled during the Plan year, he/she or
his/her estate, personal representative or beneficiary shall be paid a pro-rated
portion of the bonus earned for the applicable period representing the days of
active employment during such period.
The Company will withhold, or require the withholding from any payment, any
federal, state, or local taxes required by law to be withheld with respect to
such payment.

Page 4 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan



4.3   Correction of Errors

The Company reserves the right to recalculate and correct any bonus awards that
were calculated and paid based on any clerical or administrative error. This
includes, but is not limited to, changes to Performance Metrics Results, dates
in position, dates on PIPs or LOA’s, changes in Target Bonus or salaries, etc.
Any bonus award that was overpaid in error must be repaid by the employee within
30 days of notification of the error.

4.4   401(k) Plan

An employee’s bonus is not considered eligible compensation for purposes of
employee contributions or employer matching contributions to the employees’
401(k) Plan.

4.5   Special Circumstances

In the event that an employee is part of a reduction in force during the year,
the bonus payment for that portion of the year that falls between the employee’s
final day of employment and the end of the previous quarter will be calculated
and paid at 100% of the employee’s Target Bonus, pro-rated for the period of
time the employee was an Active Employee during the applicable period.
With respect to each quarter in 2006, if an employee has not completed any
Company required training by the last day of such quarter, or is delinquent in
other responsibilities on the last day of such quarter (for example, if the
employee is delinquent in preparing individual goals and objectives or in
preparing performance evaluations for employees in his or her group) then, at
the discretion of the Company:
(i) the employee shall not receive a separate bonus payment for such quarter,
and
(ii) instead, once the employee has completed the required training or has
performed such other responsibilities, and the Human Resources department has
been notified of such successful completion or performance in writing by the
employee’s supervisor or higher level manager, the employee’s bonus payment on
the next regularly scheduled bonus payment date (or if there is no next
regularly scheduled bonus payment date with respect to 2006, on such date as the
Company shall select) will be calculated based on cumulative performance on the
applicable metrics through the most recently ended quarter of 2006 less bonuses
already paid under this Plan to such employee.
Notwithstanding the provisions of the preceding sentence, if an employee does
not complete any Company required training or perform any other required
responsibilities within one quarter following the quarter in which such training
or other responsibilities were first due, the Company, in its discretion, may
permanently withhold the bonus payment otherwise payable with respect to the
quarter in which such training or other responsibilities were first due.

Page 5 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan


SECTION 5 — GENERAL PROVISIONS

5.1   Administration

The Chief Executive Officer, Sr. Vice President Human Resources, and the
Director, Compensation and Benefits responsible for compensation systems (the
“Committee”) shall administer this Plan for the Company. The Committee shall
have the authority to delegate responsibility for performance of administrative
functions necessary for administration of the plan.
The interpretation of any provisions of the Plan by the Chief Executive Officer
shall be final unless otherwise determined by the Board of Directors and/or the
Compensation Committee of the Company. The Chief Executive Officer is authorized
to interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, and to make all other determinations necessary for its
administration. The Plan is intended to be reviewed and approved by the Chief
Executive Officer not less often than semi-annually and may be amended or
terminated at any time in the Chief Executive Officer’s sole discretion.
The Chief Executive Officer shall have the authority to establish performance
criteria and calculate bonus award amounts.
Bonuses for all participants must be reviewed and approved by the Chief
Executive Officer. Because bonuses calculated under the Plan can reward or
penalize a participant for developments unrelated to his/her own efforts, the
Chief Executive Officer reserves the right to make adjustments to bonuses
calculated under the terms of the Plan when, in the Chief Executive Officer’s
opinion, it would be inequitable or inappropriate to pay the bonus otherwise
calculated under this Plan. It also remains the Chief Executive Officer’s
prerogative, in the Chief Executive Officer’s sole discretion, to refrain from
paying bonuses to participants who may attain the payment criteria specified in
this Plan but have otherwise failed to perform satisfactorily or have failed to
perform in a correct and efficient manner in accordance with the known or
published policies and procedures of the Company. In addition, the Chief
Executive Officer may adjust bonuses otherwise payable under the Plan to the
extent he or she determines that the financial results, position or interests of
the Company make it prudent, in the Chief Executive Officer’s sole discretion,
to make such adjustments.
If the Company has not finalized the calculation of Performance Metric Results
at the time any bonus payment under this Plan is to be paid in accordance with
Company payroll practices, the Company may estimate any applicable metric
result, and calculate and pay bonus awards based on such estimated metric(s).
The Company may, but shall not be required to, adjust the bonus payments once
the calculation of the metric results are finalized. Similarly, if the Company
revises the calculation of any metric result after paying bonus awards based on
such metric result, the Company may, but shall not be required to, adjust the
bonus payments

Page 6 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan



5.2   Employment Rights

The establishment of this Plan shall not confer legal rights upon any employee
for the continuation of employment, nor shall it interfere with the rights of
the Company to discharge any person and/or treat him/her without regard to the
effect that such treatment might have upon him/her under this Plan. All
employees covered by this Plan remain “at will” employees unless otherwise
expressly agreed in writing in a separate contract.

5.3   Applicable Laws

The Plan shall be governed by and construed according to the laws of the State
of California.

Page 7 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan


ATTACHMENTS TO THE PLAN
     Attachment I — Allocation of Bonus $’s to Business Unit Level by
Participant for the First Quarter

                                                                               
      Tied to                           Tied to   Tied to     Employee  
Functional Area or           Total   Tied to   Tied to   Tied to   Launch  
Indiv   Total Group   Position   Level   Company   Region   Area   Market  
Project   Results   Bonus Corporate Employees   < Director     100 %            
                                100 % Corporate Employees   Director +     75 %
                                    25 %     100 %    
 
                                                                Regional
Employees                                                                    
Field IT
  < Director     50 %     50 %                                     100 %    
Field HR
  < Director     50 %     50 %                                     100 %    
Field Finance
  < Director     50 %     50 %                                     100 %    
Tech Ops-Region
  < Director     50 %     50 %                                     100 %    
Tech Ops-Market
  < Director     50 %     50 %                                     100 %    
Reg’l G&A
  < Director     50 %     50 %                                     100 %    
Reg’l Marketing Mgrs
  < Director     50 %     50 %                                     100 %    
Reg’l COM’s
  < Director     50 %     50 %                                     100 %    
 
                                                                   
Field HR
  Director +     37.5 %     37.5 %                             25 %     100 %  
 
Field Finance
  Director +     37.5 %     37.5 %                             25 %     100 %  
 
Tech Ops (All)
  Director +     37.5 %     37.5 %                             25 %     100 %  
 
Reg’l Sales Directors
  Director +     37.5 %     37.5 %                             25 %     100 %  
 
 
                                                                Area Employees  
                                                                 
AGM
  Director +     37.5 %             37.5 %                     25 %     100 %  
 
Area COM’s
  < Director     50 %             50 %                             100 %    
Admin Assist to AGM
  < Director     50 %             50 %                             100 %    
Receptionist
  < Director     50 %             50 %                             100 %    
 
                                                                Market Employees
                                                                   
District Directors
  Director +     25.0 %                     50 %             25 %     100 %    
District Managers
  < Director     50 %                     50 %                     100 %    
Market GM’s
  Director +     37.5 %                     37.5 %             25 %     100 %  
 
Market Mgrs
  < Director     50 %                     50 %                     100 %    
Market COM’s
  < Director     50 %                     50 %                     100 %    
Marketing Mgrs
  < Director     50 %                     50 %                     100 %    
Admin Assistants
  < Director     50 %                     50 %                     100 %    
Customer Svc Assist
  < Director     50 %                     50 %                     100 %    
Analyst Project
  < Director     50 %                     50 %                     100 %    
 
                                                                Launch Employees
                                                                   
Directors and above
  Director +     37.5 %                             37.5 %     25 %     100 %  
 
All positions below director level
  < Director     50 %                             50 %             100 %

 

*   Market refers to the specific Market where an employee works.
  **   Participants / positions listed are for example purposes only and are not
intended to include all positions

Page 8 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan


Attachment IA — Allocation of Bonus $’s to Business Unit Level by Participant
for the Second, Third and Fourth Quarters

                                                                               
      Tied to                           Tied to   Tied to     Employee  
Functional Area or           Total   Tied to   Tied to   Tied to   Launch  
Indiv   Total Group   Position   Level   Company   Region   Area   Market  
Project   Results   Bonus Corporate Employees   < Director     75 %            
                        25 %     100 % Corporate Employees   Director +     75 %
                                    25 %     100 %    
 
                                                                Regional
Employees                                                                    
Field IT
  < Director     37.5 %     37.5 %                             25 %     100 %  
 
Field HR
  < Director     37.5 %     37.5 %                             25 %     100 %  
 
Field Finance
  < Director     37.5 %     37.5 %                             25 %     100 %  
 
Tech Ops-Region
  < Director     37.5 %     37.5 %                             25 %     100 %  
 
Tech Ops-Market
  < Director     37.5 %     37.5 %                             25 %     100 %  
 
Reg’l G&A
  < Director     37.5 %     37.5 %                             25 %     100 %  
 
Reg’l Marketing Mgrs
  < Director     37.5 %     37.5 %                             25 %     100 %  
 
Reg’l COM’s
  < Director     37.5 %     37.5 %                             25 %     100 %  
 
 
                                                                   
Field HR
  Director +     37.5 %     37.5 %                             25 %     100 %  
 
Field Finance
  Director +     37.5 %     37.5 %                             25 %     100 %  
 
Tech Ops (All)
  Director +     37.5 %     37.5 %                             25 %     100 %  
 
Reg’l Sales Directors
  Director +     37.5 %     37.5 %                             25 %     100 %  
 
 
                                                                Area Employees  
                                                                 
AGM
  Director +     37.5 %             37.5 %                     25 %     100 %  
 
Area COM’s
  < Director     37.5 %             37.5 %                     25 %     100 %  
 
Admin Assist to AGM
  < Director     37.5 %             37.5 %                     25 %     100 %  
 
Receptionist
  < Director     37.5 %             37.5 %                     25 %     100 %  
 
 
                                                                Market Employees
                                                                   
District Directors
  Director +     25.0 %                     50.0 %             25 %     100 %  
 
District Managers
  < Director     25.0 %                     50.0 %             25 %     100 %  
 
Market GM’s
  Director +     37.5 %                     37.5 %             25 %     100 %  
 
Market Mgrs
  < Director     37.5 %                     37.5 %             25 %     100 %  
 
Market COM’s
  < Director     37.5 %                     37.5 %             25 %     100 %  
 
Marketing Mgrs
  < Director     37.5 %                     37.5 %             25 %     100 %  
 
Admin Assistants
  < Director     37.5 %                     37.5 %             25 %     100 %  
 
Customer Svc Assist
  < Director     37.5 %                     37.5 %             25 %     100 %  
 
Analyst Project
  < Director     37.5 %                     37.5 %             25 %     100 %  
 
 
                                                                Launch Employees
                                                                   
Directors and above
  Director +     37.5 %                             37.5 %     25 %     100 %  
 
All positions below director level
  < Director     37.5 %                             37.5 %     25 %     100 %

 

*   Market refers to the specific Market where an employee works.   **  
Participants / positions listed are for example purposes only and are not
intended to include       all positions   ***   Certain geographic situations
may make the above allocations impractical, in which case the       allocations
may be tied at least one level “higher” than the level noted above

Page 9 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan



Page 10 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan


Attachment II — Weighting of Performance Metrics

                  Metric   Measurement   Weighting   Definition
OIBDA
  YTD v. Plan     50 %   Operating Income before depreciation, amortization, tax
and interest. By definition, this excludes the effects of: reorganization items;
other income (expense); gains on sale of wireless licenses; impairment of
intangible or long-lived assets and related charges; and stock-based
compensation awards. This measure is generally used to approximate the cash
generated by operations (before capital expenditures).
Net Adds
  YTD v. Plan     50 %   Net growth in the customer base; equals gross additions
minus First Bill Non Pays (FBNP) minus net deactivations
Total
        100 %    

Attachment III —Payout Scale for Individual Performance Component for Director
Level Employees or Above at Various Levels of Attainment (to be pro-rated to
reflect that amount of the bonus award in the period represented by individual
performance achievement).

            Quarter End Rating     % Payout
Top Performer
      200 %
Outstanding Performer
      150 %
Successful Performer
      100 %
Needs Improvement
      0  

 

**   Please note that any payments for Q1, Q2 or Q3 are capped at 100% payout
(pro-rated). The amounts noted for payout above 100% are available only at the
end of the fourth quarter, up to the maximum of 200% (pro-rated).

Page 11 of 13



--------------------------------------------------------------------------------



 



2006 Cricket Non-Sales Bonus Plan


Attachment IV — Payout Scale for Individual Performance Component for Employees
below the Director Level at Various Levels of Attainment (to be pro-rated to
reflect that amount of the bonus award in the period represented by individual
performance achievement).

            Quarter End Rating     % Payout
Top Performer
      100 %
Outstanding Performer
      100 %
Successful Performer
      100 %
Needs Improvement
      0  

Attachment V — Payout Scale for Performance Metrics at Various Levels of
Attainment

                                                          OIBDA (50%) Total
Company   Region   Area   Market YTD           YTD           YTD           YTD  
  Achievement   % Payout   Achievement   % Payout   Achievement   % Payout  
Achievement   % Payout Level % *   **   Level % *   **   Level % *   **   Level
% *   **
<90%
    0 %     <90 %     0 %     <85 %     0 %     <85 %     0 %
90.00%
    50 %     90.00 %     50 %     85.00 %     50 %     85.00 %     50 %
100.00%
    100 %     100.00 %     100 %     100.00 %     100 %     100.00 %     100 %
110.00%
    200 %     110.00 %     200 %     115.00 %     200 %     115.00 %     200 %

                                                          Net Adds (50%) Total
Company   Region   Area   Market YTD           YTD           YTD           YTD  
  Achievement   % Payout   Achievement   % Payout   Achievement   % Payout  
Achievement   % Payout Level % *   **   Level % *   **   Level % *   **   Level
% *   **
<70.00%
    0 %     <70.00 %     0 %     <60 %     0 %     <60 %     0 %
70.00%
    50 %     70.00 %     50 %     60.00 %     50 %     60.00 %     50 %
100.00%
    100 %     100.00 %     100 %     100.00 %     100 %     100.00 %     100 %
150.00%
    200 %     150.00 %     200 %     160.00 %     200 %     160.00 %     200 %

Please note that any payments for Q1, Q2 or Q3 according to the payout scales
above are capped at 100% payout (pro-rated). The amounts noted for payout above
100% are available only at the end of the fourth quarter, up to the maximum of
200% (pro-rated).
 

**   The above payout levels contain only specific points of achievement and %
payouts. Amounts achieved between the specific points noted and the
corresponding bonus award multipliers will be determined by a calculation based
on the known points and payout factors.

Page 12 of 13